Citation Nr: 1543918	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for hemorrhoids.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014 and January 2015 statements, the Veteran requested a hearing before a member of the Board.  However, most recently, in a January 2015 statement, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2014).

Finally, additional evidence subsequent to the most recent, April 2014 statement of the case, issued for the Veteran's increased rating claim for hemorrhoids, has been received by VA.  Specifically, such includes VA examinations and VA treatment records.  Neither the Veteran, nor his representative, waived Agency of Original Jurisdiction (AOJ) review of this additional evidence.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  As noted above, the record reflects reflect that the additional evidence was developed by VA.  Nevertheless, as the claim herein on appeal is remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the development is completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent VA rectum and anus conditions examination was conducted in February 2014 with respect to hemorrhoids.  However, the February 2014 VA examiner did not conduct a physical examination of the Veteran as the examiner noted adequate documentation was in the Veteran's medical records.  However, in his May 2014 VA Form 9, substantive appeal, Veteran stated his hemorrhoids had worsened.  This is supported by VA treatment records dated in May 2014, June 2014 and August 2014, which included complaints regarding his hemorrhoids bleeding.  Moreover, while the February 2014 VA examiner noted no functional impacts, a March 2014 VA treatment record reported the Veteran was to consider changing his job to one with less time seated due to his hemorrhoids.  Thus, as the severity of the Veteran's hemorrhoids may have worsened and because the most recent VA examination did not include a physical examination, a new VA examination for the claim is warranted. 

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received VA treatment from the Lake Baldwin Community Based Outpatient Clinic (CBOC), part of the Orlando VA Medical Center (VAMC) in January 2015.  Thus, on remand, updated VA treatment records from the Orlando VAMC, to include the Lake Baldwin CBOC, and all associated outpatient clinics, since January 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Lake Baldwin VA Outpatient Clinic, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his hemorrhoid condition.  The complete record, including a copy of this remand, must be made available to the examiner and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  The examiner should identify any associated symptoms and discuss their severity and functional impact, if any, on the Veteran.

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




